Case 1:19-cv-00831-CMA-KMT Document 71 Filed 05/12/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-00831-CMA-KMT

  PATRICIA MAYS,
  ROMELLO SLOAN, and
  ROMEO SLOAN,

        Plaintiffs,

  v.

  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

        Defendant.

  C.H., a minor,
  TAWANNA HENDERSON, individually and in her capacity as parent and natural
  guardian of C.H., and
  CHRISTOPHER SHARP,

        Third Party Defendants.


        FINAL JUDGMENT AND ORDER OF INTERPLEADER DISBURSEMENT


        This matter is before the Court on the Joint Motion for Approval of Minor’s

  Settlement, Approval of Guardian Ad Litem Fees, for Entry of Final Judgment and Order

  of Interpleader Disbursement (“the Joint Motion for Approval”). (Doc. # 70.) In their

  Motion, Plaintiffs Patricia Mays, Romello Sloan, and Romeo Sloan, Third-Party

  Defendant Tawanna Henderson, and Guardian Ad Litem Katherine Beck, on behalf of

  the minor child Third-Party Defendant C.H., move the Court to approve the parties’

  settlement, approve guardian ad litem fees, and render a Final Judgment and Order of
Case 1:19-cv-00831-CMA-KMT Document 71 Filed 05/12/20 USDC Colorado Page 2 of 4




  Interpleader Disbursement in the instant case. (Doc. # 70.) Having reviewed the Joint

  Motion for Approval, the case file, and the relevant portions of applicable law, the Court

  finds, adjudges, and orders as follows:

         This suit involves a dispute regarding a group life insurance policy payable by

  The Prudential Insurance Company of America (“Prudential”) insuring the life of John L.

  Hooker. As a consequence of Mr. Hooker’s death, a death benefit of $250,000, minus a

  premium debt that was due and owing in the amount of $1,255.55, rendered a total

  death benefit of $248,744.45 due to the rightful beneficiary or beneficiaries.

         On September 25, 2019, attorney Kathryn Beck (“Attorney Beck”) was appointed

  as guardian ad litem for Third-Party Defendant C.H., a minor. (Doc. # 46.) On October

  3, 2019, Prudential deposited the sum of $249,537.70 into the registry of the Court.

  (Doc. # 47.) On February 19, 2020, the Court issued an Order Granting Prudential’s

  Motion for Default Judgment Against Third Party Defendant, Christopher Sharp, and for

  Interpleader Relief, dismissing Prudential as a party. (Doc. # 68.) Finally, on February

  19, 2020, Default Judgment was entered against Third-Party Defendant Christopher

  Sharp for his failure to timely answer or participate in these proceedings. (Doc. # 69.)

         The remaining parties have resolved their dispute and submitted the instant Joint

  Motion for Approval, evidencing the financial terms of the settlement. Therefore,

  pursuant to the agreement of the parties and the record in this matter, it is ORDERED

  as follows:

     •   the Joint Motion for Approval of Minor’s Settlement, Approval of Guardian Ad

         Litem Fees, for Entry of Final Judgment and Order of Interpleader Disbursement


                                               2
Case 1:19-cv-00831-CMA-KMT Document 71 Filed 05/12/20 USDC Colorado Page 3 of 4




         (Doc. # 70) is hereby GRANTED;

     •   from the Funds, C.H. is entitled to, and the Clerk shall disburse to him, One

         Hundred Sixty-Two Thousand One Hundred Ninety-Nine Dollars and Fifty-One

         Cents ($162,199.51), plus 65% of all accumulated interest, payable to: “Beck

         Johnson & Nolan Trust Account” and mailed to: Kathryn Beck, Beck Johnson &

         Nolan, 300 Union Blvd., #300, Lakewood, CO 80228;

     •   from the Funds, Patricia Mays is entitled to, and the Clerk shall disburse to her,

         Twenty-Four Thousand Nine Hundred Fifty-Three Dollars and Seventy-Seven

         Cents ($24,953.77), plus 10% of all accumulated interest, payable to:

         “Interpleader Law, LLC IOLTA” and mailed to: Michael Hoover, Interpleader Law,

         LLC, 9015 Bluebonnet Blvd., Baton Rouge, LA 70810;

     •   from the Funds, Tawanna Henderson is entitled to, and the Clerk shall disburse

         to her, Sixty-Two Thousand Three Hundred Eighty-Four Dollars and Forty-Two

         Cents ($62,384.42), plus 25% of all accumulated interest, payable to: “Tawanna

         Henderson” and mailed to: Tawanna Henderson, 2851 Sunrise Avenue,

         Apartment 202, Las Vegas, NV 89101;

     •   having reviewed the request for fees of Katherine Beck, guardian ad litem for

         C.H., fees in the amount of Four Thousand Six Hundred Ninety-Four Dollars

         ($4,694.00) for her service as guardian ad litem in this proceeding is hereby

         GRANTED. Thus, from the Funds distributed to C.H., Beck is entitled to retain

         $4,694.00 for her service as guardian ad litem;




                                               3
Case 1:19-cv-00831-CMA-KMT Document 71 Filed 05/12/20 USDC Colorado Page 4 of 4




     •   each payee is DIRECTED to comply with D.C.COLO.LCivR 67.2 and file a

         completed IRS Form W-9 under restricted access if more than $10.00 of interest

         shall be disbursed to that payee. Failure to timely submit a Form W-9, if

         applicable, will result in delay of payment;

     •   each party shall bear its own costs and attorneys’ fees; and

     •   this matter is hereby DISMISSED WITH PREJUDICE.




         DATED: May 12, 2020


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                               4
